Claims 1-12 are pending and under consideration.

Priority:  This application is a CON of PCT/JP2017/044806, filed December 14, 2017, which claims priority to foreign application JP 2016-243198, filed December 15, 2016.  A copy of the foreign priority document has been received in the instant application on August 5, 2019, and is not in the English language.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 2, the term “form” should be amended to “from.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a host cell comprising an inactivated gene, wherein the inactivated gene is selected from the group consisting of:
a gene comprising the nucleotide sequence of SEQ ID NO: 34; 

a gene comprising a nucleotide sequence having a sequence identity of 85% or more to the nucleotide sequence of SEQ ID NO: 34; and
a gene encoding an amino acid sequence having a sequence identity of 85% or more to the amino acid sequence of SEQ ID NO: 33.
Claim 2 is dependent on claim 1 and recites wherein the host cell is obtained by transforming a parent cell with a vector, and wherein the vector comprises:
a nucleotide sequence having a region homologous to the inactivated gene;
a nucleotide sequence having a region homologous to a promoter of the inactivated gene; and/or 
a nucleotide sequence having a region homologous to a terminator of the inactivated gene.
Claims 3-4 are dependent on claim 2 and recite where the vector further comprises a nucleotide sequence encoding a target protein.
Claim 5 is dependent on claim 2 and recite wherein the host cell has a reduced ability to utilize methanol compared to that of the parent cell.
Claims 10-12 are dependent on claim 3, and recite a method for producing any target protein comprising culturing said host cell.
Accordingly, the claims encompass a significantly large genus of transformed (or engineered) host cells comprising an inactivated gene.  The genus of engineered host cells comprising the inactivated gene includes any cell, eukaryotic or prokaryotic, or microorganism, 
Claim 6 is dependent on claim 1 and recites wherein the host cell is obtained by transforming a parent cell with a vector, and wherein the vector comprises a nucleotide sequence selected from the group consisting of:
a nucleotide sequence encoding the amino acid sequence of SEQ ID NO: 30;
a nucleotide sequence encoding a variant amino acid sequence of SEQ ID NO: 30 comprising one or more substitutions, deletions, and/or additions in the amino acid sequence of SEQ ID NO: 30;
a nucleotide sequence encoding an amino acid sequence having a sequence identity of 85% or more to the amino acid sequence of SEQ ID NO 30; and
a nucleotide sequence of a nucleic acid sequence hybridizing under a stringent condition to a nucleotide sequence complementary to a nucleotide sequence encoding the amino acid sequence of SEQ ID NO: 30.
Claims 7-9 are dependent on claim 6 and recite generally, the type of host cell.
For the same reasons already noted above, the claims encompass a significantly large genus of transformed (or engineered) host cells comprising an inactivated gene.  The genus of engineered host cells comprising the inactivated gene includes any cell, eukaryotic or 
It is noted that given that [1] the genus of any host cell including any prokaryotes, eukaryotes, extremophiles, etc. engineered to inactivate a gene and further engineered to have reduced ability to utilize methanol to express any and all possible combinations of a target protein recited in claims comprising nucleic acids encoding for amino acid sequences not all having a defined structure, wherein the structural diversity within such genus of biomolecules are widely variant and diverse; and [2] it is highly unpredictable which enzyme or possible combinations of all enzymes when introduced into a heterologous host cell would be functionally compatible with a biological pathway that is already present in the host cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Komagataella pastoris yeast cell comprising an inactivated gene comprising the nucleotide sequence of SEQ ID NO: 34 and further comprising a vector comprising the nucleotide sequence of SEQ ID NO: 5, and methods of expressing the target protein anti-beta-galactosidase single-chain antibody comprising culturing said Komagataella pastoris yeast cell under selected conditions, does not reasonably provide enablement for all cells comprising an inactivated gene, including nucleic acid molecules hybridizing under any stringent condition to a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 34, nucleotide sequences having 85% sequence identity .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to a host cell comprising an inactivated gene, as noted above, and method of producing any target protein comprising culturing said host cell.  The claims are broader than the enablement provided by the disclosure.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.

a gene comprising the nucleotide sequence of SEQ ID NO: 34; 
a gene comprising a nucleotide sequence of a nucleic acid hybridizing under a stringent condition to a nucleic acid consisting of a nucleotide sequence complementary to the nucleotide sequence of SEQ ID NO: 34;
a gene comprising a nucleotide sequence having a sequence identity of 85% or more to the nucleotide sequence of SEQ ID NO: 34; and
a gene encoding an amino acid sequence having a sequence identity of 85% or more to the amino acid sequence of SEQ ID NO: 33.
Claim 2 is dependent on claim 1 and recites wherein the host cell is obtained by transforming a parent cell with a vector, and wherein the vector comprises:
a nucleotide sequence having a region homologous to the inactivated gene;
a nucleotide sequence having a region homologous to a promoter of the inactivated gene; and/or 
a nucleotide sequence having a region homologous to a terminator of the inactivated gene.
Claims 3-4 are dependent on claim 2 and recite where the vector further comprises a nucleotide sequence encoding a target protein.
Claim 5 is dependent on claim 2 and recite wherein the host cell has a reduced ability to utilize methanol compared to that of the parent cell.
Claims 10-12 are dependent on claim 3, and recite a method for producing any target protein comprising culturing said host cell.

a nucleotide sequence encoding the amino acid sequence of SEQ ID NO: 30;
a nucleotide sequence encoding a variant amino acid sequence of SEQ ID NO: 30 comprising one or more substitutions, deletions, and/or additions in the amino acid sequence of SEQ ID NO: 30;
a nucleotide sequence encoding an amino acid sequence having a sequence identity of 85% or more to the amino acid sequence of SEQ ID NO 30; and
a nucleotide sequence of a nucleic acid sequence hybridizing under a stringent condition to a nucleotide sequence complementary to a nucleotide sequence encoding the amino acid sequence of SEQ ID NO: 30.
Claims 7-9 are dependent on claim 6 and recite generally, the type of host cell.
The claims encompass a significantly large genus of transformed (or engineered) host cells comprising an inactivated gene, and methods of producing any target protein comprising culturing said host cell.  The genus of engineered host cells comprising the inactivated gene includes any cell, eukaryotic or prokaryotic, or microorganism.
The nature and breadth of the claimed invention encompasses engineering any host cell to comprise mutant, variant, and/or homologue nucleic acids encoding amino acid sequences comprising insertions, deletions, and/or substitutions at non-specific locations within recited SEQ ID NOS. and/or nucleic acid molecules hybridizing under any stringent condition to a complementary nucleotide sequence, where the host cell has a reduced ability to utilize methanol, and producing any target protein comprising culturing said host cell under any 
(B) The nature of the invention:  The nature of the invention is metabolic engineering of a host cell to produce or express a target protein.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of genes encoding enzymes recited in the claims and host cells comprising said genes or nucleic acid molecules, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”  
Further, the state of the art is such that metabolic engineering does not have well-defined principles and tools, but has strangely remained a collection of elegant demonstrations (Yadav et al. p. 234).  A major reason behind this particular turn of events is that many of the tools used 10 individual strains (Yadav et al. p. 239).  The repertoire of bio-derived products will grow and many new technologies that modulate and control cellular processes will emerge; however, analytical techniques will continue to remain the rate-limiting step in strain engineering…(Yadav et al. p. 240).
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification discloses engineering a Komagataella pastoris yeast cell comprising an inactivated gene comprising the nucleotide sequence of SEQ ID NO: 34 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US 20110236942), evidenced by UniProtKB F2R0E4 (2011 UniProtKB F2R0E4 Pichia pastoris magnesium-activated aldehyde dehydrogenase ALD6-1).  Hawkins et al. teach a yeast host cell, where the gene encoding for aldehyde dehydrogenase (ALD6) has been mutated to have reduced activity or is deleted (at least paragraphs 0019-0020), where it is further disclosed the yeast is Pichia pastoris and the ALD6 homolog of Pichia pastoris is disclosed (at least paragraph 0019), where it is taught the modifications are introduced by appropriate expression vectors (at least paragraphs 0081).
Instant SEQ ID NO: 33/34 are the sequences of magnesium-activated aldehyde dehydrogenase (ALD6-1) (see UniProtKB F2R0E4).
Therefore, Hawkins et al. can be deemed to anticipate at least instant claims 1-2.  Regarding instant claim 5, since Hawkins et al. teach a host cell comprising the same components and/or elements recited in the instant claims, the host cell of Hawkins et al. can be deemed to also have the claimed properties of reduced ability to utilize methanol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (EP 2669375; cited as WO 2012102171 on IDS 06.14.19) in view of Jeffries (2006 Current Opinion .
Nishi et al. disclose engineering yeast to have improved capacity to produce a target protein through high level expression of a factor that activates a promoter for transcription and expression of a gene encoding a target protein, wherein the factor is a “MPP1” protein, where the yeast is Pichia (at least paragraphs 0014, 0016-0017, p. 49-50 claims 1-11).  Nishi et al. disclose the high-level expression of the transcription factor gene is achieved by introducing the gene into the yeast host cell by an expression vector (at least paragraphs 0061, 0062).  Nishi et al. disclose the engineered or transformed yeasts are cultured with the use of any medium containing a nutrient source that can be utilized by the methanol-assimilating yeast, mixing carbon sources such as sugars (e.g. glucose), alcohols (e.g. methanol) (at least paragraph 0055).  When culturing the yeast, a single type of carbon source may be used, or a mixture or two or more types of carbon sources may be used (at least paragraph 0056).  Nishi et al. do not teach inactivating a gene comprising the nucleotide sequence of instant SEQ ID NO: 34 (or a gene encoding an amino acid sequence having a sequence identity of 85% or more to the amino acid sequence of instant SEQ ID NO: 33).
At the time of the invention, it was known Pichia pastoris can secrete heterologous protein efficiently and grow to a high density in culture media making P. pastoris an attractive host for heterologous gene expression (Charoenrat et al. p. 315).  Although P. pastoris produces recombinant proteins when methanol is used as a carbon source, toxicity from methanol limits its growth and is an adverse consequence (p. 315).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at a Pichia yeast host cell having reduced ability to utilize methanol, comprising an inactivated ALD6 gene (instant SEQ ID NO: 33/34) and high-level expression of the MPP1 transcription factor (instant SEQ ID NO: 30) (instant claims 1-12).  The motivation to do so is given by the prior art.  Nishi et al. disclose engineering yeast cells to have improved capacity to produce a target protein through high level expression of a MPP1 transcription factor.  Nishi et al. disclose the engineered or transformed yeasts are cultured with the use of any medium containing a nutrient source that can be utilized by the methanol-assimilating yeast, mixing carbon sources such as sugars (e.g. glucose), alcohols (e.g. methanol).  It disclosed that when methanol is used as a carbon source, toxicity from methanol limits yeast growth and is an adverse consequence (Charoenrat et al.).  Jeffries discloses engineering yeast to utilize other sources of carbon.  It is disclosed deletion of the ALD6 gene produces a yeast strain having a high fermentation rate.  Therefore, one of ordinary skill would have reasonable motivation to inactivate the ALD gene in the Pichia yeast cell comprising the MPP1 transcription factor gene of Nishi et al. because it was known methanol can lead to toxicity and affect growth of yeast and there was interest in engineering yeast to utilize other carbon sources, besides methanol.  One of ordinary skill would have a reasonable expectation of success because Nishi et al. disclose high level overexpression of the MPP1 
Regarding instant claim 1, SEQ ID NO: 33/34 are the sequences of magnesium-activated aldehyde dehydrogenase (ALD6-1) (see UniProtKB F2R0E4).
Regarding instant claims 2, 6, Nishi et al. disclose the high-level expression of the transcription factor gene is achieved by introducing the gene into the yeast host cell by an expression vector (at least paragraphs 0061, 0062); therefore, it would have been obvious that the inactivation of the ALD6 gene is achieved by a vector.  It is further noted that Nishi et al. disclose the sequences of MPP1, which has 100% sequence identity with instant SEQ ID NO: 30 (at least paragraphs 0016, 0025-0027).
Regarding instant claims 3-4, Nishi et al. disclose a target protein expression vector (at least paragraphs 0032, 0068).
Regarding instant claims 7-9, Nishi et al. disclose the yeast is Pichia (at least paragraphs 0014, 0016-0017, p. 49-50 claims 1-11).
Regarding instant claims 10-12, Nishi et al. disclose a method for producing a heterologous protein comprising culturing the engineered Pichia yeast to express said heterologous protein and isolating said heterologous protein (p. 10).  Regarding instant claim 12, Nishi et al. disclose carbon sources, including at least glucose (paragraph 0055).
Regarding instant claim 5, it would be obvious that the engineered Pichia yeast has reduced ability utilize methanol because it has been engineered to utilize other sources of carbon.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656